UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-04670 Deutsche Global/International Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 10/31/2014 ITEM 1. REPORT TO STOCKHOLDERS October 31, 2014 Annual Report to Shareholders Deutsche Global Small Cap Fund (formerly DWS Global Small Cap Fund and DWS Global Small Cap Growth Fund) Contents 4 Letter to Shareholders 5 Portfolio Management Review 12 Performance Summary 14 Investment Portfolio 21 Statement of Assets and Liabilities 23 Statement of Operations 24 Statement of Changes in Net Assets 25 Financial Highlights 31 Notes to Financial Statements 42 Report of Independent Registered Public Accounting Firm 43 Information About Your Fund's Expenses 45 Tax Information 46 Advisory Agreement Board Considerations and Fee Evaluation 51 Board Members and Officers 56 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. The fund may lend securities to approved institutions. Small company stocks tend to be more volatile than medium-sized or large company stocks. Stocks may decline in value. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: I am very pleased to tell you that the DWS funds have been renamed Deutsche funds, aligning more closely with the Deutsche Asset & Wealth Management brand. We are proud to adopt the Deutsche name — a brand that fully represents the global access, discipline and intelligence that support all of our products and services. Deutsche Asset & Wealth Management combines the asset management and wealth management divisions of Deutsche Bank to deliver a comprehensive suite of active, passive and alternative investment capabilities. Your investment in the Deutsche funds means you have access to the thought leadership and resources of one of the world’s largest and most influential financial institutions. In conjunction with your fund’s name change, please note that the Deutsche funds’ Web address has changed as well. The former dws-investments.com is now deutschefunds.com. In addition, key service providers have been renamedas follows: Former Name New name, effective August 11, 2014 DWS Investments Distributors, Inc. DeAWM Distributors, Inc. DWS Trust Company DeAWM Trust Company DWS Investments Service Company DeAWM Service Company These changes have no effect on the day-to-day management of your investment, and there is no action required on your part. You will continue to experience the benefits that come from our decades of experience, in-depth research and worldwide network of investment professionals. Thanks for your continued support. We appreciate your trust and the opportunity to put our capabilities to work for you. Best regards, Brian Binder President, Deutsche Funds Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 12 through 13 for more complete performance information. Deutsche Global Small Cap Fund returned 0.63% during the 12-month period ended October 31, 2014, underperforming the 5.42% return of the S&P® Developed SmallCap Index. The fund’s 10-year annualized return is 8.16%, which compares favorably to the 7.26% average return for the funds in its Morningstar category, World Stock Funds. Investment Process While the fund may invest in securities of any country, portfolio management generally focuses on countries with developed economies (including the United States). In choosing securities, portfolio management uses a combination of three analytical disciplines: Bottom-up research. Portfolio management looks for individual companies that it believes have a history of above-average growth, strong competitive positioning, attractive prices relative to potential growth, sound financial strength and effective management, among other factors. Growth orientation. Portfolio management generally looks for companies that it believes have above-average potential for sustainable growth of revenue or earnings and whose market value appears reasonable in light of their business prospects. Analysis of global themes. Portfolio management considers global economic outlooks, seeking to identify industries and companies that are likely to benefit from social, political and economic changes. While we are disappointed with the fund’s performance during the past year, we recognize that not every investment strategy works 100% of the time. In managing the fund, we seek to invest in growth companies with reasonable valuations. During the past 12 months, however, the best results generally came not from these types of stocks, but from those that have many of the characteristics we typically avoid. In the United States, for example, companies with low returns on equity and negative earnings outpaced those with higher returns on equity and positive profit growth. In Europe, our defensive positions in higher-quality small caps in the United Kingdom and Germany were outpaced by small caps in the smaller economies such as Spain and Italy. Given the growth-oriented nature of our investment strategy, these various factors translated to underperformance for the fund. Still, we remain committed to our emphasis on higher-quality, growing and undervalued companies. We believe the effectiveness of this approach is reflected in the fund’s outperformance of its peer group during the past decade. Fund Performance As is typically the case, individual stock selection was the most important factor in fund performance during the past fiscal year. Although we added value via strong stock selection in Asia and in the consumer staples and health care sectors, this was more than offset by the negative impact of stock selection in financials, consumer cyclicals and industrials. The fund’s regional allocation also played a part in its underperformance. In seeking reasonably valued growth stocks, we held an overweight in Europe and Asia. As a result, the fund was affected not just by the underperformance of the European and Asian markets, but also by the sharp downturn in the euro and the Japanese yen. Among individual stocks, Zeltiq Aesthetics, Inc. was the leading contributor to the fund’s 12-month results. The company has developed a fat-reducing method called "CoolSculpting" that has begun to gain traction among dermatologists and plastic surgeons. Zeltiq reported second-quarter revenues that were nearly double analysts’ expectations. Pacira Pharmaceuticals Inc. — which continues to see rising sales for Exparel, its non-opioid surgical pain medication — also made a strong contribution to the fund's performance during the period. We elected to sell a significant portion of the fund’s position in Pacira, one of our best-performing investments in 2012 and 2013, after the stock reached our price target. Furiex Pharmaceuticals, Inc., which was acquired at a premium during the annual period, also made a substantial contribution to performance. Outside of health care, one of our top performers was Kusuri No Aoki Co., Ltd., a Japanese pharmacy chain that has boosted earnings by expanding both its geographic footprint and product offerings. "We welcome short-term market volatility since it provides us with opportunities to add good companies with favorable long-term growth prospects at lower valuations." Ocwen Financial Corp.* was one of the fund’s largest individual detractors. Ocwen is a mortgage-servicing company focused on sub-performing and non-performing mortgages. We expected that the company would grow as large banks exited the business, but regulatory issues led to a sharp decrease in its growth prospects and an increase in its compliance costs. We chose to exit the position at a loss. Avex Group Holdings, Inc., a Japanese music label, was an additional underperformer as its efforts to convert its vast music and video catalog to a streaming model disappointed through the year. Another notable detractor was Chart Industries, Inc.,* a U.S.-based manufacturer of natural gas storage equipment. The stock was pressured by project delays for some of its key customers, and we elected to sell the position given that falling energy prices could remain a headwind to performance. * Not held in the portfolio as of October 31, 2014. Outlook and Positioning The fund’s name changed from DWS Global Small Cap Growth Fund to DWS Global Small Cap Fund on May 1, 2014, but the strategy remains the same. While the fund is indeed growth-oriented, we follow a balanced approach in order to find good growth stocks with reasonable valuations, high barriers to entry, pricing power and conservative balance sheets. This approach has enabled us to build a balanced growth portfolio over time, and — as our long-term relative performance vs. the peer group indicates — to take full advantage of the wide range of opportunities in the global small-cap asset class. Our portfolio activity was largely geared toward selling stocks that had reached our price targets and using the proceeds to capitalize on stock-specific opportunities. Toward the end of the period, we also reduced the portfolio’s risk profile in response to the increasingly volatile market environment. This decision helps illustrate how our flexible approach allows us to shift between aggressive, faster-growing companies on one hand and defensive, steadier growers on the other. The fund remained overweight in the international markets relative to the United States during the period, as we continued to find a higher representation of reasonably valued growth companies overseas. Having said this, we took steps to reduce the extent of the fund’s overweight in Europe and rotate the proceeds into Asia and North America. In both regions, the stronger economic backdrop created more opportunities to identify and invest in fast-growing companies. We continued to hold a modest overweight to Europe, however, with a focus on companies poised to deliver robust earnings growth despite the weakness in the region’s economy. Many of these companies saw their returns pressured by the broader underperformance of stocks in the region, which, in our view, represented an opportunity to own fast-growing companies at attractive prices. Despite the recent downturn in stock prices, we remain cautiously optimistic regarding the broader investment backdrop and we expect global economic growth will remain on a path of gradual expansion. If anything, we welcome short-term market volatility since it provides us with opportunities to add good companies with favorable long-term growth prospects at lower valuations. Ten Largest Equity Holdings at October 31, 2014 (16.0% of Net Assets) Country Percent 1. Zeltiq Aesthetics, Inc. Provides medical services United States 2.3% 2. Kusuri No Aoki Co., Ltd. Operates a drug store chain Japan 1.7% 3. United Internet AG Offers Internet access services Germany 1.7% 4. Nippon Seiki Co., Ltd. Manufactures instrument panels for automobiles, motorcycles, boats, farm tractors and construction machines. Japan 1.6% 5. Babcock International Group PLC Offers support services to public sector institutions United Kingdom 1.6% 6. SunOpta, Inc. Owns and operates businesses in the natural and organic food markets Cananda 1.6% 7. Constellium NV Manufacturer of aluminum products and components Netherlands 1.4% 8. United Rentals, Inc. Operates a network of equipment rental companies United States 1.4% 9. Providence Service Corp. Provides privatized family social services United States 1.4% 10. Ryanair Holdings PLC Provides low-fare passenger airline services to destinations in Europe Ireland 1.3% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 14. A quarterly Fact Sheet is available on deutschefunds.com or upon request. Please see the Account Management Resources section on page 56 for contact information. Portfolio Manager Joseph Axtell, CFA, Managing Director Portfolio Manager of the fund. Began managing the fund in 2002. — Joined Deutsche Asset & Wealth Management in 2001 with 16 years of industry experience; previously, he served as a European Equities Portfolio Manager at Scudder Investments (which was later acquired by Deutsche Bank). Prior to joining, he worked as a Senior Analyst for International Equities at Merrill Lynch Asset Managers, as an International Research Analyst at PCM International and in various investment positions at Prudential Capital Corporation, Prudential-Bache Capital Funding and Prudential Equity Management Associates. — Portfolio Manager for Global Small Cap and US Small and Mid Cap Equity: New York. — BS from Carlson School of Management, University of Minnesota; CFA Charterholder. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The S&P Developed SmallCap Index comprises the stocks representing the lowest 15% of float-adjusted market cap in each developed country. It is a subset of the S&P Global BMI, a comprehensive, rules-based index measuring global stock market performance. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. The Morningstar World Stock Funds category represents international funds having more than 20% of stocks invested in the United States. The consumer staples sector represents companies that produce essential items such as food, beverages and household items. Underweight means the fund holds a lower weighting in a given sector or security than the benchmark. Overweight means the fund holds a higher weighting. Performance Summary October 31, 2014 (Unaudited) Class A 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/14 Unadjusted for Sales Charge 0.63% 12.28% 8.16% Adjusted for the Maximum Sales Charge (max 5.75% load) –5.15% 10.96% 7.52% S&P® Developed SmallCap Index† 5.42% 13.96% 9.03% Class B 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/14 Unadjusted for Sales Charge –0.15% 11.40% 7.33% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) –2.85% 11.27% 7.33% S&P® Developed SmallCap Index† 5.42% 13.96% 9.03% Class C 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/14 Unadjusted for Sales Charge –0.12% 11.44% 7.35% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) –0.12% 11.44% 7.35% S&P® Developed SmallCap Index† 5.42% 13.96% 9.03% Class S 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/14 No Sales Charges 0.90% 12.60% 8.48% S&P® Developed SmallCap Index† 5.42% 13.96% 9.03% Institutional Class 1-Year 5-Year Life of Class* Average Annual Total Returns as of 10/31/14 No Sales Charges 0.98% 12.72% 7.39% S&P® Developed SmallCap Index† 5.42% 13.96% 8.09% Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated May 1, 2014 are 1.55%, 2.38%, 2.32%, 1.25% and 1.21% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended October 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * Institutional Class shares commenced operations on August 26, 2008. The performance shown for the index is for the time period of August 31, 2008 through October 31, 2014, which is based on the performance period of the life of Institutional Class. † The S&P® Developed SmallCap comprises the stocks representing the lowest 15% of float-adjusted market cap in each developed country. It is a subset of the S&P® Global BMI, a comprehensive, rules-based index measuring global stock market performance. Class A Class B Class C Class S Institutional Class Net Asset Value 10/31/14 $ 10/31/13 $ Distribution Information as of 10/31/14 Income Dividends, Twelve Months $ $
